DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   
Claim 1, line 13 change “characterized by” to “wherein:”
Claim 2, line 2, change “characterized in that” to “wherein:”
Claim 3, line 2, change “characterized in that” to “wherein:”
Claim 4, line 2, change “characterized in that” to “wherein:”
Claim 5, line 3, change “characterized in that” to “wherein:”
Claim 6, line 3, change “characterized in that” to “wherein:”
Claim 7, line 2, change “characterized in that” to “wherein:”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


approximately corresponds to a two-fold settling phase.”  The claim is reciting a two-fold phase which is in approximation which seems a bit confusing if it’s a two-fold phase and how the two-fold phase is determined.  The next limitation recites “the absorption resistance (Ra), the absorption capacitance (Ca) and the leakage capacitance (Ce) each being iteratively determined in such a manner via approximate value (R’a, C’a, C’e) by means of an approximation algorithm.”  It’s unclear what approximation algorithm means and why it’s an approximate and not a definitive equation.  How the approximation algorithm is done and are there are any specific steps in performing this algorithm?

Regarding claims 1-3, the phrase "approximately" and “approximation” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 4-7 are rejected under 112 second paragraph due to their dependencies on rejected claim 1.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866